

117 S1339 IS: Fairness for Rape Kit Backlog Survivors Act of 2021
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1339IN THE SENATE OF THE UNITED STATESApril 22, 2021Ms. Cortez Masto (for herself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Victims of Crime Act of 1984 to ensure crime victims are not denied compensation because of rape kit backlogs, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Rape Kit Backlog Survivors Act of 2021.2.Crime victim compensationSection 1403(b) of the Victims of Crime Act of 1984 (34 U.S.C. 20102(b)) is amended—(1)in paragraph (8), by striking and at the end; (2)by redesignating paragraph (9) as paragraph (10); and (3)by inserting after paragraph (8) the following:(9)beginning not later than 3 years after the date of enactment of this paragraph, such program—(A)provides a waiver for any application filing deadline imposed by the program for a crime victim if—(i)the crime victim is otherwise eligible for compensation; and(ii)the delay in filing the application was a result of a delay in the testing of, or a delay in the DNA profile matching from, a sexual assault forensic examination kit or biological material collected as evidence related to a sexual offense; and(B)does not require the crime victim to undergo an appeals process to have the application of the crime victim considered for a filing deadline waiver under subparagraph (A); and.